Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: an adjusting member configured to directly or indirectly press the two stems and configured to be rotatable about an axis extending in a vertical direction that is located between the two container bodies in a plan view; and a pressing head configured to, in response to a depressing operation, rotate about an axis extending in a horizontal direction that is parallel to a direction in which the two container bodies are arranged, to thereby depress the two stems via the adjusting member, wherein: the adjusting member includes a plurality of pressing portions by which the two stems are directly or indirectly pressed, and when the adjusting member is rotated about the axis extending in the  vertical direction, one of the plurality of pressing portions on a side of one of the two stems approaches the axis extending in the horizontal direction in the plan view, whereby a depressing stroke of the one of the plurality of pressing portions on the side of the one of the two stems becomes shorter in response to a depressing operation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754